Citation Nr: 1200183	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  10-32 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a temporary total evaluation for PTSD.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Winona W. Zimberlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2009 and April 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.

In September 2011, the Veteran testified during a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in October 2011 the Veteran submitted additional evidence with a waiver of initial RO consideration.  The evidence includes VA treatment records and affidavits from the Veteran and his brother.  The Board accepts the additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.1304 (2011).

The Veteran also submitted additional evidence, a medical opinion and VA treatment records, in November 2011.  The Veteran did not submit a waiver of initial RO review of this evidence.  Nonetheless, the Board will not refer this evidence to the RO, because the benefit to which the evidence relates can be granted in full on appeal without such referral.  See 38 C.F.R. § 20.1304(c) (2011). Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issue on appeal.

As will be discussed in the remand below, in the April 2011 rating decision, the RO denied a temporary total evaluation for PTSD and denied entitlement to a TDIU.  In May 2011, the Veteran filed a notice of disagreement (NOD) with the April 2011 rating decision.  He has not yet been issued a statement of the case (SOC) regarding either of these claims.  As regards the claim for a temporary total evaluation for PTSD, the decision herein grants service connection for PTSD.  Accordingly, the RO will assign an initial disability rating in effectuating this decision.  In the April 2011 rating decision, the RO denied entitlement to a temporary total evaluation for PTSD on the basis that the Veteran's PTSD was not a service-connected disability.  Unless, in effectuating the Board's decision, the Veteran is granted a temporary total rating for PTSD, he should be furnished an SOC regarding this claim.

The issues of entitlement to a temporary total evaluation for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran engaged in combat with the enemy.  

2.  The evidence of record is at least in equipoise with respect to the issue of a current diagnosis of PTSD related to combat stressors from military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, PTSD was incurred during active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Factual Background and Analysis

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, establishment of service connection for PTSD requires:  (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); Cohen v. Brown, 10 Vet. App. 128 (1997); Zarycki v.  Brown, 6 Vet. App. 91, 98 (1993); 38 C.F.R. § 3.304(f).   Participation in combat, a determination that is to be made on a case-by-case basis, requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (1999).  

If VA determines that the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be consistent with the circumstances, conditions, or hardships of service.  See 38 U.S.C.A.  § 1154(b); Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98; 38 C.F.R. § 3.304(f).  

Absent objective evidence that the veteran engaged in combat with the enemy, his lay statements, alone, are not sufficient to establish the occurrence of any in-service stressor.  Cohen, 10 Vet. App. at 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, in such cases, the record must contain service records or other corroborative evidence that substantiates the veteran's testimony or statements as to the occurrence of a claimed stressor.  See 38 C.F.R. § 3.304; West v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki, 6 Vet. App. at 98.

As noted above, in order for the Veteran to be entitled to service connection for PTSD, the medical evidence must show a diagnosis of PTSD linked to an in-service stressor.  The Board observes that the Veteran was provided with three VA examinations over the course of this appeal, in June 2009, May 2010, and July 2011.  All three VA examiners determined that he did not meet the diagnostic criteria for PTSD.  

The July 2011 VA examiner diagnosed the Veteran with a major depressive disorder, however, he determined that this disorder was less likely than not related to military service.  Nonetheless, the Board observes that a December 2008 VA treatment record reveals that a VA psychiatrist determined that the Veteran met the DSM-IV diagnostic criteria for chronic PTSD.  The VA psychiatrist did not specifically state that the Veteran's diagnosis of PTSD was related to combat stressors, but the notes regarding symptoms and stressors only discuss his alleged combat experiences in Vietnam.  The record also contains a letter dated in October 2011 from a private psychologist, Dr. J.M., providing the opinion that it is as likely as not that the Veteran has PTSD directly related to what he saw and experienced in Vietnam.  Dr. J.M. specifically discussed how the Veteran met each DSM-IV criterion for PTSD.  Although, Dr. J.M. did not interview the Veteran in person, the letter reflects he thoroughly reviewed the claims file, including each of the aforementioned VA examination reports, and conducted a telephone interview with the Veteran (at that time the Veteran was receiving inpatient treatment).  Thus, there is evidence of record that indicates that the Veteran has a current diagnosis of PTSD that conforms to the criteria of DSM-IV related to his alleged stressors in Vietnam.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise regarding whether the Veteran has a current diagnosis of PTSD related to his claimed in-service combat stressors.  In cases where the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54   (1990).  Therefore, notwithstanding the opinions of the VA examiners, the Board finds that the evidence supports a finding of a current diagnosis of PTSD related to the claimed in-service stressors.

As regards his claimed stressors, throughout this appeal, the Veteran has identified combat-related experiences which he contends occurred while he was serving in Vietnam.  Specifically, the Veteran asserts that when first arrived in Vietnam, he was sent out to the battlefield in Quang-Tri.  This area was heavily booby trapped and he was made point man on patrol to look for traps.  He didn't see a trap and one of his friends had his leg blown off from an explosion.  He also discussed how he was sent to Phu Bai where his unit was shelled by artillery and rockets.  In addition, the Veteran discussed numerous other instances of being attacked by artillery, sniper fire and mortars.  

The Veteran's DD Form 214 shows that his military occupational specialty (MOS) was rifleman and that his military decorations include the Combat Action Ribbon.  The Combat Action Ribbon is conclusive evidence that the Veteran engaged in combat.  See VAOPGCPREC 12-99 (October 18, 1999). 

In the present case, the Veteran's alleged stressors with respect to participating in battles against the enemy and experiencing sniper fire, artillery and mortar attacks are consistent with the circumstances, conditions and hardships of his service in Vietnam and there is no clear or convincing evidence to the contrary.  The Board accepts the Veteran's statements regarding his stressors as conclusive evidence to their actual occurrence and his personal exposure to the claimed stressors in combat.    

Thus, resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

As discussed in the introduction, in the April 2011 rating decision, the RO denied a temporary total evaluation for PTSD and denied entitlement to a TDIU.  In May 2011, the Veteran' attorney submitted a notice of disagreement with the April 2011 rating decision.  The letter specifically noted that the Veteran disagreed with all determinations made by the RO in the April 2011 rating decision.  This is a clear expression of disagreement with the April 2011 rating decision and a desire for appellate review.  See 38 C.F.R. § 20.201 (2011).  The United States Court of Appeals for Veterans Claims (Court) has made it clear that the proper course of action when a timely notice of disagreement has been filed is to remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 238 (1999).  Appropriate action, including issuance of a statement of the case, is now necessary with regard to these issues.  38 C.F.R. § 19.26 (2011).  The Veteran will then have the opportunity to file a timely substantive appeal if he wishes to complete an appeal as to the issues of entitlement to a temporary total evaluation for PTSD and entitlement to a TDIU.

As pointed out in the introduction, in the April 2011 rating decision, the RO denied entitlement to a temporary total evaluation for PTSD on the basis that the Veteran's PTSD was not a service-connected disability.  The Board's decision herein grants service connection for PTSD.  Unless, in effectuating the Board's decision, the Veteran is granted a temporary total evaluation for PTSD, he should be furnished an SOC regarding this claim as well as his claim for a TDIU.

Accordingly, the case is REMANDED for the following action:

Furnish to the Veteran and his attorney an SOC as regards the claim for a temporary total evaluation for PTSD and the claim for a TDIU, along with a VA Form 9, and afford them the appropriate opportunity to file a substantive appeal perfecting an appeal on those issues. The Veteran and his attorney are hereby reminded that to obtain appellate review of any matter not currently in appellate status-here, entitlement to a temporary total evaluation for PTSD and a TDIU-a timely appeal must be perfected.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. ZAWADZKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


